Citation Nr: 0735030	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with metatarsalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1977 to February 
1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that rating decision the RO granted service 
connection for metatarsalgia and assigned a 10 percent 
disability rating, effective from March 17, 2003.  In a May 
2004 rating decision, the RO determined the veteran was 
entitled to an earlier effective date for bilateral pes 
planus with metatarsalgia, effective from February 21, 1979.  
The RO continued the 10 percent disability rating initially 
assigned. 

The veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge in May 2007, a 
transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his bilateral pes planus with 
metatarsalgia is more disabling than the 10 percent initial 
disability rating reflects.  In May 2007 the veteran 
testified that he currently receives treatment for his 
bilateral foot disabilities at the VA medical center (VAMC) 
in Iowa City, Iowa.  The most recent VA podiatry outpatient 
treatment notes are dated February 2006. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records. See 38 U.S.C.A. § 5103A.  
The Board also points out that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain treatment 
records pertaining to the veteran from 
the Iowa City VAMC from February 2006 to 
the present.  Any records obtained should 
be associated with the veteran's claims 
file.

2.  The AMC should then review the 
evidence of record, including any 
additional evidence obtained, and after 
conducting any further evidentiary 
development which it deems necessary 
readjudicate the veteran's claims.  If 
any of the claims on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



